Citation Nr: 0012009	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Service connection for a right ankle disability.

3.  Service connection for a right hip disability.

4.  Service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Frank E. Allen, attorney


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 16 to August 22, 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a right knee disability as well as a 
February 1997 rating decision which denied service connection 
for right hip, foot, and ankle disabilities.  


FINDINGS OF FACT

1.  In a May 1989 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a right knee disability and was 
provided notice of his procedural and appellate rights; 
however a notice of disagreement was not received within the 
subsequent one-year period.

2.  Evidence received subsequent to the May 1989 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a right knee disability.

3.  The veteran has submitted competent (medical) evidence 
linking his current right knee disability to an incident of 
service.

4.  The veteran has not submitted competent (medical) 
evidence showing the presence of a current chronic right 
ankle disability.


5.  The veteran has not submitted competent (medical) 
evidence linking his current right foot disability, first 
found many years after service, to an incident of service or 
to a service-connected disability.

6.  A right hip disability, first found many years after 
service, is not causally related to an incident of service or 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's May 1989 decision determining that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a right knee disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for a right knee disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for a right knee 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claims for service connection for right ankle and 
right foot disabilities are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  A chronic right hip disability was not incurred in or 
aggravated by active service, nor is a chronic right hip 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Right Knee 
Disability

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has stated that when it is contended 
that a service-connected disability caused a new disability, 
competent medical evidence of a causal relationship between 
the two disabilities must be submitted to establish a well 
grounded claim.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 
(1994).  In addition, the Court has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  The record does not show 
that the veteran engaged in combat with the enemy while in 
service.  Hence, the provisions of 38 U.S.C.A. § 1154(b) are 
not for application.

An appeal consists of a timely filed notice of disagreement 
and, after issuance of a statement of the case, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  

In a  February 1973 rating decision, the RO denied service 
connection for a right knee disability.  The veteran was 
provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  The RO's February 
1973 decision denying service connection for a right knee 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (1999).

In an October 1979, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for right knee disability.  The veteran 
was provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  Thus, this decision 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(1999).

In a May 1989 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for right knee disability.  The veteran 
was provided notice of his procedural and appellate rights.  
Although he submitted a notice of disagreement and was issued 
a statement of the case, the veteran did not complete the 
appeal with the submission of a substantive appeal.  
38 C.F.R. §§  20.202, 20.302(b) (1999).  Thus, this decision 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(1999).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the Court has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was the May 1989 decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the May 1989 RO 
decision, determining that there was no new and material 
evidence to reopen a claim for service connection for a right 
knee disability, consisted of statements and testimony from 
the veteran to the effect that he aggravated a preservice 
right knee disorder in service, and service, VA, and private 
medical reports that did not show worsening of a preservice 
service right knee disorder or that the veteran sustained 
another right knee disability while in service.

Since the May 1989 RO decision, various evidence has been 
submitted, including statements from relatives of the veteran 
to the effect that the veteran's preservice right knee 
disability had completely healed prior to his entry into 
service and that he had right knee problems after separation 
from service, and VA and private medical reports showing the 
presence of a right knee disability.  A November 1993 private 
medical report notes that the veteran had reinjured the right 
knee disability in July 1972 and that he had been disabled 
due to this condition since then.  The Board finds the 
November 1993 private medical report linking the veteran's 
current right knee disability to an incident of service to be 
of such significance that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a right knee disability.  Hence, there is new and 
material evidence to reopen a claim for service connection 
for a right knee disability.  38 C.F.R. § 3.156(a); Hodge, 
155 F. 3d 1356.

The threshold question now to be answered is whether the 
veteran has presented evidence of a well-grounded claim for 
service connection for a right knee disability; that is, 
evidence which shows that the claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such a claim, his appeal must, as a matter 
of law, be denied, and there is no duty on the VA to assist 
him further in the development of the claim.  Murphy at 81.  
The Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310; Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  "In order for a claim to be 
well-grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the November 1993 private medical report 
causally links the veteran's current right knee disability to 
an incident of service and raises a plausible basis for 
granting service connection for such a disorder.  Therefore, 
the Board finds that the claim for service connection for a 
right knee disability is well grounded.  Caluza, 7 Vet. App. 
498.

After consideration of all the evidence, including the 
veteran's testimony at a personal hearing in October 1996, 
the Board finds that there is new and material evidence to 
reopen a claim for service connection for a right knee 
disability, and that this claim is well grounded.  To this 
extent only, the appeal with regard to the right knee 
disability is granted.  In light of this determination, the 
matter of service connection for a right knee disability is 
further discussed in the remand section of this decision.






II.  Service Connection for a Right Ankle Disability and a 
Right Foot Disability

Service medical records do not show the presence of a right 
ankle disability.  The post-service VA and private medical 
records do not show the presence of a right ankle complaints 
until the late 1980's.  A VA report of the veteran's 
outpatient treatment in August 1989 shows that he was seen 
for complaints of right ankle pain and swelling.  The 
diagnosis was right ankle edema.  A private medical report 
dated in October 1995 reveals the presence of possible 
degenerative joint disease of the right ankle caused by the 
veteran's right knee disability.  A private medical report 
dated in August 1997 shows that the veteran was seen for 
ligament damage and pain at the medial aspect of the right 
ankle.  

The veteran underwent a VA medical examination in January 
1998.  Range of motion of the right ankle was dorsiflexion to 
20 degrees and plantar flexion to 45 degrees.  This range of 
motion for an ankle is considered normal under VA 
regulations.  38 C.F.R. § 4.71, Plate II.  X-rays of the 
ankles at this VA examination showed no abnormalities, and 
the examiner who reviewed the veteran's claims folders did 
not find a current right ankle disability. 

In this case, the medical evidence does not show the presence 
of a current chronic right ankle disability.  38 C.F.R. 
§ 3.303(b).  A claim for service connection of a disability 
is not well grounded where there is no medical evidence of 
current disability.  Caluza, 7 Vet. App. 498.  Moreover, the 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, No. 97-
1948 (U.S. Vet. App. Dec. 29, 1999).  In the absence of proof 
of a present disability, there can be no valid claim.  
Rabideau.  

While the veteran's statements are to the effect that he has 
a current right ankle disability that is due to his right 
knee disorder, this lay evidence is not sufficient to 
demonstrate the presence of a medical disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Since there is no competent (medical) evidence of a current 
chronic right ankle disability, the veteran's claim for 
service connection for a right ankle disability based on 
incurrence in service or secondary to a service connected 
disability is not plausible, and it is denied as not well 
grounded.

With regard to the right foot disability, service medical 
records are negative for a right foot disability.  The post-
service VA and private medical reports do not show the 
presence of a right foot disability, variously classified, 
until many years after service.  A private medical report 
shows that X-rays of the veteran's right foot in May 1994 
demonstrated hallux valgus deformity and degenerative changes 
of the first metatarsophalangeal joint.  A report of his VA 
outpatient treatment in October 1996 shows bilateral pes 
planus.  A VA report of the veteran's outpatient treatment in 
August 1997 reveals the presence of calluses and 
onychomycosis of the right foot.  

The veteran underwent a VA medical examination of his feet in 
January 1998.  He complained of sharp pain in the right foot 
when walking that was noticed in 1990.  He gave a history of 
treatment with paraffin soaks and ultrasound in 1994, and of 
undergoing surgery on the right foot in 1996 to correct a 
right toe condition and to correct a bunion.  X-rays of the 
right foot showed a healed osteotomy of the distal right 5th 
metatarsal, otherwise, there were no abnormalities.  The 
examiner who reviewed the evidence in the veteran's claims 
folder diagnosed old healed osteotomy site at distal neck of 
the right 5th metatarsal, post surgery, not related to the 
right knee disorder.

There is no medical evidence linking the veteran's current 
right foot disability, first found long after service, to an 
incident of service or to a service-connected disorder.  The 
examiner who conducted the January 1998 medical examination 
of the veteran, however, concluded that the veteran's current 
right foot disability was not related to his right knee 
disability.  Hence, assuming that service connection is 
granted for the pending claim for the right knee disability, 
secondary service connection for the veteran's right foot 
disability would not be warranted.  A claim is not well 
grounded where there is no medical evidence linking a current 
disorder to an incident of service or to a service-connected 
disability.  Caluza, 7 Vet. App. 498.

The veteran's statements are to the effect that he has a 
right foot disability that was caused by his right knee 
disorder, but this lay evidence is not sufficient to support 
a claim based on medical causation.  Espiritu, 2 Vet. App. 
492.

In this case, there is no competent (medical) evidence 
linking the veteran's current right foot disability, first 
found long after service, to an incident of service or to a 
service-connected disability.  Hence, the claim for service 
connection for a right foot disability based on incurrence in 
service or secondary to a service-connected disability is not 
plausible, and it is denied as not well grounded.


III.  Service Connection for a Right Hip Disorder

Service medical records are negative for a right hip 
disability.  The post-service medical records do not show the 
presence of a right hip disability until the 1990's.  A 
private medical report of the veteran's treatment in April 
1995 indicates the presence of degenerative joint disease of 
the right hip.  The October 1995 private medical report 
reveals the presence of possible degenerative joint disease 
of the right hip due to right knee problems.

At the January 1998 VA medical examination, the range of 
motion of the right hip was to 125 degrees, extension was to 
30 degrees, adduction was to 25 degrees, abduction was to 
zero degrees, external rotation was to 40 degrees, and 
internal rotation was to zero degrees.  The standard ranges 
of motion of the hip are zero degrees extension, 125 degrees 
flexion, and 45 degrees abduction.  38 C.F.R. § 4.71, Plate 
II.  Hence, the veteran had some limitation of motion of the 
right hip.  X-rays of the hip showed no abnormalities, and 
the examiner who reviewed the evidence in the veteran's 
claims folders found no specific right hip disorder.  The 
examiner noted that the veteran's complaints with regard to 
his right hip were not due to his right knee disorder.

The veteran's claim for service connection for a right hip 
disability is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a).

The evidence does not show the presence of a right hip 
disability until the 1990's, many years after service, and 
does not link this condition to an incident to service.  
Hence, service connection for a right hip disability based on 
incurrence in service is not warranted.  

The record indicates that service connection for a right knee 
disability has not yet been granted and that the veteran has 
no other service-connected disability.  The Board will now 
consider the veteran's entitlement to secondary service 
connection for a right hip disability due to the right knee 
disorder because the outcome of the pending claim for service 
connection for the right knee disability will not change the 
outcome of this decision.  

The October 1995 private medical report indicates the 
presence of degenerative joint disease (arthritis) of the 
right hip that is due to the right knee disability, but the 
report of the veteran's January 1998 examination, including 
X-rays of the right hip, does not show the presence of 
arthritis of the right hip.  Hence, secondary service 
connection is not warranted for such a disorder.  While the 
report of this VA examination does indicate the presence of 
some right hip problems, the examiner opined that these 
problems were not related to the veteran's right knee 
disorder.  The Board affords more probative weight to the 
January 1998 examination because the examiner has the 
benefits of reviewing the entire claims file to include the 
October 1995 examination report prior to rendering the 
aforementioned opinion.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for service 
connection for a right hip disability based on incurrence in 
service or secondary to a service-connected disability .  
Hence, the claim is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
right knee disability is granted, and the claim for service 
connection for a right knee disability is well grounded; to 
this extent, the appeal is granted.

The claims for service connection for right ankle and right 
foot disabilities are denied as not well grounded.

Service connection for a right hip condition is denied.


REMAND

Since the Board has held that the application for service 
connection for a right knee disability is reopened and that 
the claim for service connection for this disability is well 
grounded, the entire evidentiary record must be considered.  
Consequently, the case is remanded to the RO for 
consideration of the issue of entitlement to service 
connection for a right knee disorder on a de novo basis prior 
to appellate consideration of this issue in order to ensure 
due process to the veteran, pursuant to the decision of the 
Court in Bernard v. Brown, 4 Vet. App. 384 (1993).

Because the claim of entitlement to service connection for a 
right knee disability is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 78.

At a hearing in October 1996, the veteran testified to the 
effect that he was receiving disability benefits from the 
Social Security Administration (SSA) based on his right knee 
disability.  The medical records in the possession of the 
SSA, and the decision of that agency, are relevant to the 
veteran's claim for service connection for a right knee 
disorder, and they should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency related to the 
reported award of SSA disability 
benefits.  A copy of that agency's 
decision regarding disability benefits 
should also be obtained.

2.  After the above development, the RO 
should review the claim for service 
connection for a right knee disability on 
a de novo basis.  If the decision remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


 



